Name: 81/665/EEC: Commission Decision of 24 April 1981 authorizing Ireland not to apply Community treatment to jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed jackets and jumpers, originating in Taiwan (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-08-27

 Avis juridique important|31981D066581/665/EEC: Commission Decision of 24 April 1981 authorizing Ireland not to apply Community treatment to jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed jackets and jumpers, originating in Taiwan (Only the English text is authentic) Official Journal L 244 , 27/08/1981 P. 0036 - 0037****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 357 , 31 . 12 . 1977 , P . 51 . ( 3 ) OJ NO L 317 , 10 . 11 . 1978 , P . 1 . COMMISSION DECISION OF 24 APRIL 1981 AUTHORIZING IRELAND NOT TO APPLY COMMUNITY TREATMENT TO JERSEYS , PULLOVERS , SLIP-OVERS , WAISTCOATS , TWINSETS , CARDIGANS , BED JACKETS AND JUMPERS , ORIGINATING IN TAIWAN ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/665/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS ON 13 APRIL 1981 A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE IRISH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO JERSEYS , PULLOVERS , SLIP-OVERS , WAISTCOATS , TWINSETS , CARDIGANS , BED JACKETS AND JUMPERS , FALLING WITHIN SUBHEADING EX 60.05 A OF THE COMMON CUSTOMS TARIFF ( CATEGORY 5 ), ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN TAIWAN IS SUBJECT , UNDER COMMISSION REGULATION ( EEC ) NO 3020/77 ( 2 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2604/78 ( 3 ), TO A COMMUNITY QUANTITATIVE QUOTA ; WHEREAS THE DIFFERENCES IN MARKET CONDITIONS WITHIN THE COMMUNITY AND THE PARTICULAR SENSITIVITY OF THIS BRANCH OF COMMUNITY INDUSTRY HAVE BEEN TAKEN INTO ACCOUNT IN ALLOCATING THE ABOVEMENTIONED COMMUNITY QUOTA BETWEEN THE MEMBER STATES ; WHEREAS THE QUOTA SHARE OF 26 000 PIECES THUS ALLOCATED TO IRELAND HAS BEEN WHOLLY TAKEN UP ; WHEREAS FOR THIS REASON DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS INTO THE DIFFERENT MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE BROUGHT ABOUT GRADUALLY ; WHEREAS THESE DISPARITIES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES HAVE RESULTED IN DEFLECTIONS OF TRADE , IN THAT SINCE 1 JANUARY 1981 IRELAND HAS ADMITTED THE PRODUCTS IN QUESTION IN FREE CIRCULATION , OF WHICH 10 858 PIECES ORIGINATED IN THE SAID THIRD COUNTRY ; WHEREAS , WITH REGARD TO THE SITUATION OF THE INDUSTRY CONCERNED , THE INFORMATION RECEIVED BY THE COMMISSION INDICATES THAT INDIRECT IMPORTS OF TOTAL IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES HAVE INCREASED FROM 651 000 PIECES IN 1978 TO 1 224 000 PIECES IN 1980 ; WHEREAS THE MARKET SHARE TAKEN BY THOSE IMPORTS HAS RISEN FROM 8 % IN 1978 TO 10 % IN 1980 ; WHEREAS THE PRICES OF THE PRODUCTS IN QUESTION ORIGINATING IN TAIWAN ARE CONSIDERABLY BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN IRELAND ; WHEREAS OUTPUT OF LIKE PRODUCTS IN IRELAND HAS FALLEN FROM 5 929 000 PIECES IN 1978 TO 5 212 000 PIECES IN 1979 ; WHEREAS THE DOMESTIC INDUSTRY ' S SHARE OF THE HOME MARKET HAS FALLEN FROM 32 % IN 1978 TO 27 % IN 1979 ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY ADMITTED OR PLANNED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 IRELAND IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER THE DATE OF ADOPTION OF THIS DECISION . // // CCT HEADING NO // DESCRIPTION // // EX 60.05 A ( NIMEXE CODES 60.05-01 , 27 , 28 , 29 , 30 , 33 , 36 , 37 , 38 ) ( CATEGORY 5 ) // JERSEYS , PULLOVERS , SLIP-OVERS , WAISTCOATS , TWINSETS , CARDIGANS , BED JACKETS AND JUMPERS , KNITTED OR CROCHETED , NOT ELASTIC OR RUBBERIZED , OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN IRELAND FOR THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN TAIWAN , OR UNTIL 31 OCTOBER 1981 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 24 APRIL 1981 FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT